Case: 1:18-cv-01279-JG Doc #: 23 Filed: 06/29/20 1 of 3. PageID #: 1287



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 ------------------------------------------------------------------
 EDWARD JOSEPH HYLA, JR.,                                         :   CASE NO. 1:18-cv-1279
                                                                  :
            Plaintiff,                                            :
                                                                  :
 vs.                                                              :   OPINION & ORDER
                                                                  :   [Resolving Doc. 20]
 COMMISSIONER OF SOCIAL                                           :
 SECURITY,                                                        :
                                                                  :
            Defendant.                                            :
 ------------------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           In this Social Security case, Plaintiff Edward Hyla, Jr., seeks approval for $9,925.15

 in attorney’s fees. 1 Respondent Commissioner does not oppose. 2 This Court concludes

 that awarding $9,925.15, or $503.81 per hour, would be a windfall for the Plaintiff’s

 attorney. Consequently, this Court ORDERS payment of attorney’s fees at $400 per hour

 for 19.7 hours totaling $7,880.

      I.         Background

           In 2018 and 2019, Plaintiff successfully challenged the Commissioner of Social

 Security’s decision to deny her disability benefits. 3 Consequently, this Court awarded the

 Plaintiff $3,400.00 in attorney’s fees under 28 U.S.C. § 2412. 4 On remand, the

 Commissioner awarded the Plaintiff $79,700.60 in past-due benefits. 5 The Plaintiff now

 asks this Court to approve allotting 25% of the award, or $9,925.15, to his attorney




 1
   Doc. 20.
 2
   Doc. 21.
 3
   Docs. 1, 17.
 4
   Doc. 19.
 5
   Doc. 20-1.
Case: 1:18-cv-01279-JG Doc #: 23 Filed: 06/29/20 2 of 3. PageID #: 1288

 Case No. 1:18-cv-1279
 Gwin, J.

 because of their contingency fee agreement. 6 The Plaintiff’s attorney says he will refund

 their prior attorney’s fees if this Court approves an award greater than $3,400.00. 7

     II.      Analysis

           This Court must determine what is a reasonable attorney’s fee in this case.

           In a typical Social Security action, a plaintiff sues the Commissioner for denying a

 benefits claim. When a plaintiff wins, she receives a payment of “past-due benefits”

 totaling what she would have received were her claim not originally denied. 8 Under 42

 U.S.C. § 406(b), an attorney may receive up to 25% of a past-due benefit award.

 However, courts must review the reasonableness of contingency fees, even if they fall

 within the statutorily allotted amount. 9

           In the Sixth Circuit, there is “a rebuttable presumption that an attorney would

 receive the full 25% contingency fee under contract unless . . . the attorney would enjoy

 an undeserved windfall due to the client’s large back pay award or the attorney’s relatively

 minimal effort.”10

           Factors courts consider in determining whether a contingency fee payout constitutes

 a windfall include (1) “the standard rates applied to social security fee requests;” 11 (2)

 whether an award is more than twice the standard hourly rate; 12 and (3) the “the ‘brevity’ . .




 6
   The Administrative Law Judge previously approved $10,000.00 in attorney fees under 42 U.S.C. § 406(a).
 Doc. 20-2. Combined with the $9,925.15 Plaintiff seeks now, the total attorney fee award would be
 $19,925.15, or 25% of $79,700.60.
 7
   Doc. 20 at 2.
 8
   42 U.S.C. § 404(a)(1)(B)(i).
 9
   Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002).
 10
    Hayes v. Sec’y of HHS, 923 F.2d 418, 419 (6th Cir. 1990).
 11
    Lasley v. Comm’r of Soc. Sec., 771 F.3d 308, 310 (6th Cir. 2014).
 12
    Hayes, 923 F.2d at 422.
                                                    -2-
Case: 1:18-cv-01279-JG Doc #: 23 Filed: 06/29/20 3 of 3. PageID #: 1289

 Case No. 1:18-cv-1279
 Gwin, J.

 . of the representation.” 13 “If the benefits are large in comparison to the amount of time

 counsel spent on the case, a downward adjustment is . . . in order.” 14

             Here, the Plaintiff’s attorney would enjoy a windfall if this court approved a

 $503.81 per hour rate. In Ohio, the standard billing rate for Social Security cases is $336

 per hour. 15 Plaintiff’s request for $503.81 per hour is approximately 150% of the standard

 rate. Additionally, although this Court acknowledges that the Plaintiff’s attorney

 succeeded, he only represented his client for 19.7 hours—a relatively brief amount of

 time. 16 Therefore, the Court reduces the attorney’s fees to $400 per hour for 19.7 hours

 totaling $7,880.

      III.      Conclusion

             Accordingly, this Court ORDERS payment of attorney’s fees at a rate of $400 per

 hour for 19.7 hours totaling $7,880.00. The Plaintiff’s attorney must also REFUND the

 Plaintiff the $3,400.00 in attorney’s fees this Court previously awarded.



             IT IS SO ORDERED.



 Dated: June 29, 2020                                             s/         James S. Gwin
                                                                  JAMES S. GWIN
                                                                  UNITED STATES DISTRICT JUDGE




 13
    Lasley, 771 F.3d at 310.
 14
    Gisbrecht, 535 U.S. at 808.
 15
    The Ohio State Bar Ass’n, The Economics of Law Practice in Ohio in 2019, at 45, available at :
 https://www.ohiobar.org/membership/Practice-Management-Tools-Services/economics-of-law-practice-study/.
 Paying the Plaintiff’s attorney $400 per hour compensates them in the 95th percentile for Ohio social security
 cases.
 16
    Doc. 20-4.
                                                      -3-
